In November, 1933, one Irving E. Augenbliek, president of Fantasy Frocks, Inc., drew a check without authority of Fantasy Frocks, Inc., upon the latter’s bank account for $3,000, and as president jointly with Morris M. Goldberg, as treasurer, signed said check and caused it to be indorsed to the order of defendant and delivered to defendant in part payment of Augenbliek’s personal indebtedness to defendant. Thereafter said cheek was paid to defendant out of the funds in the bank account of said corporation. It is alleged that defendant knew the $3,000 were funds of the corporation. Upon learning of said payment, Fantasy Frocks, Inc., disaffirmed payment of the $3,000 and demanded it back, but defendant refused to pay same. Plaintiff brought this action to recover said sum. Judgment on verdict in favor of plaintiff unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.